TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 26, 2018



                                      NO. 03-18-00568-CR


                                 Damon Keith Taylor, Appellant

                                                 v.

                                   The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court.

Damon Keith Taylor has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows Damon Keith Taylor to withdraw his notice of appeal, and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.